Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending and have been examined.
Claims 1-20 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 03 September 2019 claiming benefit to Provisional Application 62/895,205.

Objections and Formal Matters
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: hardware diagram 600.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1-20 are drawn to a method or manufacture, which are statutory categories of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a method for generating a graphical performance display in part performing the steps of generating a graphical rectangular plot, having a first side indicating a prevalence value, a second side indicating a sensitivity value, and third side indicating a specificity value, wherein the second and third sides are opposite one another and a fourth side is opposite the first side; drawing a prevalence line perpendicular to the first side between the first side and the fourth side based upon a prevalence value in the performance measure data; drawing a sensitivity line perpendicular to the second side between the second side and the prevalence line based upon a sensitivity value in the performance measure data; and
drawing a specificity line perpendicular to the third side between the third side and the prevalence line based upon a sensitivity value in the performance measure data. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid).
Independent claim 11 recites a non-transitory machine-readable storage medium for generating a graphical performance display in part performing the steps of generating a graphical rectangular plot, having a first side indicating a prevalence value, a second side indicating a sensitivity value, and third side indicating a specificity value, wherein the second and third sides are opposite one another and a fourth side is opposite the first side; drawing a prevalence line perpendicular to the first side between the first side and the fourth side based upon a prevalence value in the performance measure data; drawing a sensitivity line perpendicular to the second side between the second side and the prevalence line based upon a sensitivity value in the performance measure data; and drawing a specificity line perpendicular to the third side between the third side and the prevalence line based upon a sensitivity value in the performance measure data. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid).

Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claims 1 and 11 recite receiving performance measure data.  The limitations are only recited as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to mere data gathering to obtain input) and is therefore not a practical application of the recited judicial exception.
Claim 11 recites a non-transitory machine-readable storage medium encoded with instructions for generating a graphical performance display. The specification does not provide any specific structure for the hardware components of the computer (Detailed Description in ¶ 0081-90). The use of a non-transitory machine-readable storage medium encoded with instructions, in this case to generate a graphical performance display, only recites the non-transitory machine-readable storage medium encoded with instructions as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claim 11 recites a non-transitory machine-readable storage medium encoded with instructions for generating a graphical performance display. Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Claims 1 and 11 recite receiving performance measure data.  The courts have decided that storing and retrieving information in memory as well-understood, routine, conventional activity as a computer function when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Abbreviated Analysis for Depending Claims: 
The dependent claims 2-5, 10, 12-15, and 20 have been given the full two part analysis including analyzing the additional limitations both individually and in combination. Each of these steps of the preceding dependent claims only serve to further limit or specify the features of  independent claims 1 or 11 accordingly, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner. 
These dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. § 101. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea. The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements; and performing the further narrowed abstract ideas of the dependent claims on the additional elements of independent claims 1 and 11, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and does not provide improvements to the functioning of computing systems or to another technology or technical field; therefore, the claims amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Similarly, the additional recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For the reasons stated, these claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. § 101. 
Claims 6 and 16 recite in part receiving user input indicating a change in one of the prevalence, sensitivity, and specificity; displaying a change in the location of the prevalence line, sensitivity line, or the specificity line based upon the received user input; recalculating the displayed value; and displaying the recalculated value. The limitations are only recited as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to mere data gathering to obtain input) and as a tool which only serves as display/output of the data determined from the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to post-solution output on a well-known display device) and is therefore not a practical application of the recited judicial exception. Furthermore, the courts have decided that storing and retrieving information in memory as well-understood, routine, conventional activity as a computer function when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)) and that presenting generated data as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example iv. presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).
The dependent claims 7-9 and 17-19 have been given the full two part analysis including analyzing the additional limitations both individually and in combination. Each of these steps of the preceding dependent claims 3-16 only serve to further limit or specify the features of dependent claims 6 or 16 accordingly, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner. 

Claims 1 - 20 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas R Fanshaweet al., Interactive visualisation for interpreting diagnostic test accuracy study results, 23 BMJ Evidence-Based Medicine 13-16 (Feb 2018) [hereinafter Fanshaweet] in view of Joy Allen et al., A Shiny Tool to explore prevalence, sensitivity, and specificity on Tp, Fp, Fn, and Tn, NIHR Diagnostic Evidence Co-operative Newcastle (July 2017)(the interactive tool available in Test Accuracy tab at https://micncltools.shinyapps.io/TestAccuracy/)[hereinafter Allen]. 

As per claim 1, Fanshaweet teaches on the following limitations of the claim: 
a method for generating a graphical performance display, comprising is taught in the § Interactive graphical presentation on p. 14 in col 1  (teaching on an interactive tool for visualization and interpretation of probability calculations when assessing diagnostic test);
receiving performance measure data is taught in the Table 1 on p. 15 (teaching on input variables for diagnostic performance (treated as synonymous to performance measure data));
generating a graphical rectangular plot, having a first side indicating a prevalence value, a second side indicating a sensitivity value, and third side indicating a specificity value, wherein the second and third sides are opposite one another and a fourth side is opposite the first side is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot and § Assessing diagnostic performance on p. 13 col 2 (teaching on generating a graphical rectangular plot from the input variables; while the plot axes and lines are not explicitly labeled, the Shiny Tool works as following: the horizonal axis represents the prevalence of the condition (treated as synonymous to prevalence value), the left vertical axis represents the sensitivity value, and the right vertical axis represents the specificity of the test as evidenced by the interactive version of the same tool provided by Joy; therefore, it would have be obvious to include indications of the sides on the graphical display as it amounts to an aesthetic design change relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (see MPEP § 2144.04(I) In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)));
drawing a prevalence line perpendicular to the first side between the first side and the fourth side based upon a prevalence value in the performance measure data is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot  (teaching on the input variables for diagnostic performance including a prevalence of condition wherein said performance condition is represented as a vertical line between the sensitivity axis and the specificity axis);
drawing a sensitivity line perpendicular to the second side between the second side and the prevalence line based upon a sensitivity value in the performance measure data; and is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot  (teaching on the input variables for diagnostic performance including a sensitivity of index test wherein said sensitivity value is represented as a horizontal line within the left side of the performance condition line); -AND-
drawing a specificity line perpendicular to the third side between the third side and the prevalence line based upon a sensitivity value in the performance measure data is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot  (teaching on the input variables for diagnostic performance including a specificity of index test wherein said specificity value is represented as a horizontal line within the right side of the performance condition line).
Fanshaweet fails to plainly teach the following limitation of claim 1. Allen, however, does teach the following: 
generating a graphical rectangular plot is taught in the Test accuracy: true and false positives; false and true negatives (teaching on explicitly generating a graphical rectangular plot via an "update the graphs" toggle).
One having ordinary skill in the art at the time the invention was filed would be motivated to include the interactive component of the Shiny Tool taught by Joy with the static view of the same application of Fanshaweet since each individual element and its function are shown in the prior art, albeit shown in separate references. The difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the interactive program of the secondary reference for the static view of the same program of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
As per claim 2, the combination of Fanshaweet and Allen discloses all of the limitations of claim 1. Fanshaweet also discloses the following: 
the method of claim 1, further comprising displaying the value of at least one of positive predictive value (PPV), negative predictive value (NPV), overall accuracy (ACC), positive likelihood ratio (LR+), negative likelihood ratio (LR−), positive pretest odds, negative pretest odds, positive posttest odds, and negative posttest odds is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot, Figure 2 on p. 15, and Box Calculation of post-test probabilities on p. 14 (teaching on displaying the positive predictive value (PPV)[fig. 1], negative predictive value (NPV)[fig. 1], positive diagnostic likelihood ratio (DLR+)[fig. 2], and negative diagnostic likelihood ratio (DLR-) [fig. 2] wherein one of ordinary skill in the would be motivated to provide all the data within a single graphical display as  the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictably displaying the totality of relevant calculations in a single display).
As per claim 3, the combination of Fanshaweet and Allen discloses all of the limitations of claim 2. Fanshaweet fails to plainly teach the following; Allen, however, does disclose:
the method of claim 2, further comprising calculating the displayed value based upon the received performance measure data is taught in the Test accuracy: true and false positives; false and true negatives (teaching on allowing the user to input new variable values for diagnostic performance).
One having ordinary skill in the art at the time the invention was filed would be motivated to include the interactive component of the Shiny Tool taught by Joy with the static view of the same application of Fanshaweet since each individual element and its function are shown in the prior art, albeit shown in separate references. The difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the interactive program of the secondary reference for the static view of the same program of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
As per claim 4, the combination of Fanshaweet and Allen discloses all of the limitations of claim 1. Fanshaweet also discloses the following: 
the method of claim 1, further comprising: displaying a normalized true positive value (TPn) in a first rectangular area bounded by the second side, fourth side, prevalence line, and sensitivity line wherein the TPn value is related to the area of the first rectangular area is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot  (teaching on displaying a true positive value (TP) representing the area of the quadrant normalized by the population value (i.e. the sensitivity x prevalence x population) in the area above the horizontal sensitivity line left of the vertical prevalence line);
displaying a normalized false negative value (FNn) in a second rectangular area bounded by the second side, first side, prevalence line, and sensitivity line, wherein the FNn value is related to the area of the second rectangular area is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot  (teaching on displaying a false negative value (FN) representing the area of the quadrant normalized by the population value (i.e. the 1-(sensitivity x prevalence x population)) in the area below the horizontal sensitivity line left of the vertical prevalence line);
displaying a normalized false positive value (FPn) in a third rectangular area bounded by the third side, fourth side, prevalence line, and specificity line, wherein the FPn value is related to the area of the third rectangular area; and is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot  (teaching on displaying a false positive value (FP) representing the area of the quadrant normalized by the population value (i.e. the 1-(specificity x prevalence x population)) in the area above the horizontal sensitivity line right of the vertical prevalence line); -AND-
displaying a normalized true negative value (TNn) in a fourth rectangular area bounded by the third side, first side, prevalence line, and specificity line, wherein the TNn value is related to the area of the fourth rectangular area is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot  (teaching on displaying a true negative value (TN) representing the area of the quadrant normalized by the population value (i.e. the specificity x prevalence x population) in the area below the horizontal sensitivity line right of the vertical prevalence line).
As per claim 5, the combination of Fanshaweet and Allen discloses all of the limitations of claim 4. Fanshaweet also discloses the following: 
the method of claim 4, further comprising calculating values for predictive value (PPV), negative predictive value (NPV), overall accuracy (ACC) using either the TPn, FNn, FPn, and TNn values or the areas for the first rectangular area, second rectangular area, third rectangular area, and fourth rectangular area is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot, Figure 2 on p. 15, and Box Calculation of post-test probabilities on p. 14 (teaching on displaying the positive predictive value (PPV)[fig. 1] and negative predictive value (NPV)[fig. 1] utilizing the formulas common in the art: Positive Predictive Value (PPV) = 100xTP/(TP+FP); and Negative Predictive Value (NPV) = 100xTN/(FN+TN); this is further evidenced by manipulating the input values within the Shiny Tool software of Allen).
As per claim 6, the combination of Fanshaweet and Allen discloses all of the limitations of claim 2. Fanshaweet fails to plainly teach the following; Allen, however, does disclose:
the method of claim 2, further comprising: receiving user input indicating a change in one of the prevalence, sensitivity, and specificity is taught in the Test accuracy: true and false positives; false and true negatives (teaching on allowing the user to input new variable values for diagnostic performance); -AND-
displaying a change in the location of the prevalence line, sensitivity line, or the specificity line based upon the received user input, recalculating the displayed value; and displaying the recalculated value is taught in the Test accuracy: true and false positives; false and true negatives (teaching on explicitly generating a graphical rectangular plot via an "update the graphs" toggle when input variables for diagnostic performance are supplied, updating the positions of the lines, and recalculating the PPV, NPV, TP, FN, FP, and TN values).
One having ordinary skill in the art at the time the invention was filed would be motivated to include the interactive component of the Shiny Tool taught by Joy with the static view of the same application of Fanshaweet since each individual element and its function are shown in the prior art, albeit shown in separate references. The difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the interactive program of the secondary reference for the static view of the same program of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
As per claim 7, the combination of Fanshaweet and Allen discloses all of the limitations of claim 6. Fanshaweet fails to plainly teach the following; Allen, however, does disclose:
the method of claim 6, wherein the user input includes selecting one of the prevalence line, sensitivity line, and specificity line and dragging it to a new position is taught in the Test accuracy: true and false positives; false and true negatives (teaching on explicitly generating a graphical rectangular plot via an "update the graphs" toggle when input variables for diagnostic performance are supplied, updating the positions of the lines, and recalculating the PPV, NPV, TP, FN, FP, and TN values wherein the line selection and dragging amounts to an aesthetic design change relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (see MPEP § 2144.04(I) In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)) because simply changing the input values achieves the same predictable results of generating updated values from the change in input variable values).
One having ordinary skill in the art at the time the invention was filed would be motivated to include the interactive component of the Shiny Tool taught by Joy with the static view of the same application of Fanshaweet since each individual element and its function are shown in the prior art, albeit shown in separate references. The difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the interactive program of the secondary reference for the static view of the same program of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
As per claim 8, the combination of Fanshaweet and Allen discloses all of the limitations of claim 6. Fanshaweet also discloses the following: 
the method of claim 6, wherein the user input includes inputting one of prevalence value, sensitivity value, and specificity value is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot  (teaching on the user providing the population, prevalence, sensitivity, and specificity field as input variables for updating the test accuracy graph).
As per claim 9, the combination of Fanshaweet and Allen discloses all of the limitations of claim 6. Fanshaweet fails to plainly teach the following; Allen, however, does disclose:
the method of claim 6, further comprising generating and displaying a table of performance measure data and recalculated performance measure data is taught in the Test accuracy: true and false positives; false and true negatives (teaching on explicitly generating a new graphical rectangular plot via an "update the graphs" toggle when input variables for diagnostic performance are supplied, updating the positions of the lines, and recalculating the PPV, NPV, TP, FN, FP, and TN values).
One having ordinary skill in the art at the time the invention was filed would be motivated to include the interactive component of the Shiny Tool taught by Joy with the static view of the same application of Fanshaweet since each individual element and its function are shown in the prior art, albeit shown in separate references. The difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the interactive program of the secondary reference for the static view of the same program of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
As per claim 10, the combination of Fanshaweet and Allen discloses all of the limitations of claim 1. Fanshaweet also discloses the following: 
the method of claim 1, wherein a data scale for the second and third sides increase in opposite directions is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot and § Assessing diagnostic performance on p. 13 col 2 (teaching on generating a graphical rectangular plot from the input variables; while the plot axes and lines are not explicitly labeled, the Shiny Tool works as following: the left vertical axis represents the sensitivity value, and the right vertical axis represents the specificity of the test wherein the sensitivity line is graphed at 1-sensitivity (treated as synonymous to a 1-0 axis) and the specificity is graphed on a 0-1 axis; therefore, it would have be obvious to include indications of the sides on the graphical display appropriate to the graph design as it amounts to an aesthetic design change relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (see MPEP § 2144.04(I) In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947))).

As per claim 11, Fanshaweet teaches on the following limitations of the claim: 
a non-transitory machine-readable storage medium encoded with instructions for generating a graphical performance display, comprising is taught in the § Interactive graphical presentation on p. 14 in col 1  (teaching on an interactive tool for visualization and interpretation of probability calculations when assessing diagnostic test);
instructions for receiving performance measure data is taught in the Table 1 on p. 15 (teaching on input variables for diagnostic performance (treated as synonymous to performance measure data));
instructions for generating a graphical rectangular plot, having a first side indicating a prevalence value, a second side indicating a sensitivity value, and third side indicating a specificity value, wherein the second and third sides are opposite one another and a fourth side is opposite the first side is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot and § Assessing diagnostic performance on p. 13 col 2 (teaching on generating a graphical rectangular plot from the input variables; while the plot axes and lines are not explicitly labeled, the Shiny Tool works as following: the horizonal axis represents the prevalence of the condition (treated as synonymous to prevalence value), the left vertical axis represents the sensitivity value, and the right vertical axis represents the specificity of the test as evidenced by the interactive version of the same tool provided by Joy; therefore, it would have be obvious to include indications of the sides on the graphical display as it amounts to an aesthetic design change relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (see MPEP § 2144.04(I) In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)));
instructions for drawing a prevalence line perpendicular to the first side between the first side and the fourth side based upon a prevalence value in the performance measure data is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot  (teaching on the input variables for diagnostic performance including a prevalence of condition wherein said performance condition is represented as a vertical line between the sensitivity axis and the specificity axis);
instructions for drawing a sensitivity line perpendicular to the second side between the second side and the prevalence line based upon a sensitivity value in the performance measure data; and is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot  (teaching on the input variables for diagnostic performance including a sensitivity of index test wherein said sensitivity value is represented as a horizontal line within the left side of the performance condition line); -AND-
instructions for drawing a specificity line perpendicular to the third side between the third side and the prevalence line based upon a sensitivity value in the performance measure data is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot  (teaching on the input variables for diagnostic performance including a specificity of index test wherein said specificity value is represented as a horizontal line within the right side of the performance condition line).
Fanshaweet fails to plainly teach the following limitation of claim 11. Allen, however, does teach the following: 
generating a graphical rectangular plot is taught in the Test accuracy: true and false positives; false and true negatives (teaching on explicitly generating a graphical rectangular plot via an "update the graphs" toggle).
One having ordinary skill in the art at the time the invention was filed would be motivated to include the interactive component of the Shiny Tool taught by Joy with the static view of the same application of Fanshaweet since each individual element and its function are shown in the prior art, albeit shown in separate references. The difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the interactive program of the secondary reference for the static view of the same program of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
As per claim 12, the combination of Fanshaweet and Allen discloses all of the limitations of claim 11. Fanshaweet also discloses the following: 
the non-transitory machine-readable storage medium of claim 11, further comprising instructions for displaying the value of at least one of positive predictive value (PPV), negative predictive value (NPV), overall accuracy (ACC), positive likelihood ratio (LR+), negative likelihood ratio (LR−), positive pretest odds, negative pretest odds, positive posttest odds, and negative posttest odds is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot, Figure 2 on p. 15, and Box Calculation of post-test probabilities on p. 14 (teaching on displaying the positive predictive value (PPV)[fig. 1], negative predictive value (NPV)[fig. 1], positive diagnostic likelihood ratio (DLR+)[fig. 2], and negative diagnostic likelihood ratio (DLR-) [fig. 2] wherein one of ordinary skill in the would be motivated to provide all the data within a single graphical display as  the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictably displaying the totality of relevant calculations in a single display).
As per claim 13, the combination of Fanshaweet and Allen discloses all of the limitations of claim 12. Fanshaweet fails to plainly teach the following; Allen, however, does disclose:
the non-transitory machine-readable storage medium of claim 12, further comprising instructions for calculating the displayed value based upon the received performance measure data is taught in the Test accuracy: true and false positives; false and true negatives (teaching on explicitly generating a graphical rectangular plot via an "update the graphs" toggle when input variables for diagnostic performance are supplied).
One having ordinary skill in the art at the time the invention was filed would be motivated to include the interactive component of the Shiny Tool taught by Joy with the static view of the same application of Fanshaweet since each individual element and its function are shown in the prior art, albeit shown in separate references. The difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the interactive program of the secondary reference for the static view of the same program of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
As per claim 14, the combination of Fanshaweet and Allen discloses all of the limitations of claim 11. Fanshaweet also discloses the following: 
the non-transitory machine-readable storage medium of claim 11, further comprising: instructions for displaying a normalized true positive value (TPn) in a first rectangular area bounded by the second side, fourth side, prevalence line, and sensitivity line wherein the TPn value is related to the area of the first rectangular area is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot  (teaching on displaying a true positive value (TP) representing the area of the quadrant normalized by the population value (i.e. the sensitivity x prevalence x population) in the area above the horizontal sensitivity line left of the vertical prevalence line);
instructions for displaying a normalized false negative value (FNn) in a second rectangular area bounded by the second side, first side, prevalence line, and sensitivity line, wherein the FNn value is related to the area of the second rectangular area is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot  (teaching on displaying a false negative value (FN) representing the area of the quadrant normalized by the population value (i.e. the 1-(sensitivity x prevalence x population)) in the area below the horizontal sensitivity line left of the vertical prevalence line);
instructions for displaying a normalized false positive value (FPn) in a third rectangular area bounded by the third side, fourth side, prevalence line, and specificity line, wherein the FPn value is related to the area of the third rectangular area; and is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot  (teaching on displaying a false positive value (FP) representing the area of the quadrant normalized by the population value (i.e. the 1-(specificity x prevalence x population)) in the area above the horizontal sensitivity line right of the vertical prevalence line); -AND-
instructions for displaying a normalized true negative value (TNn) in a fourth rectangular area bounded by the third side, first side, prevalence line, and specificity line, wherein the TNn value is related to the area of the fourth rectangular area is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot  (teaching on displaying a true negative value (TN) representing the area of the quadrant normalized by the population value (i.e. the specificity x prevalence x population) in the area below the horizontal sensitivity line right of the vertical prevalence line).
As per claim 15, the combination of Fanshaweet and Allen discloses all of the limitations of claim 14. Fanshaweet also discloses the following: 
the non-transitory machine-readable storage medium of claim 14, further comprising instructions for calculating values for predictive value (PPV), negative predictive value (NPV), overall accuracy (ACC) using either the TPn, FNn, FPn, and TNn values or the areas for the first rectangular area, second rectangular area, third rectangular area, and fourth rectangular area is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot, Figure 2 on p. 15, and Box Calculation of post-test probabilities on p. 14 (teaching on displaying the positive predictive value (PPV)[fig. 1] and negative predictive value (NPV)[fig. 1] utilizing the formulas common in the art: Positive Predictive Value (PPV) = 100xTP/(TP+FP); and Negative Predictive Value (NPV) = 100xTN/(FN+TN); this is further evidenced by manipulating the input values within the Shiny Tool software of Allen).
As per claim 16, the combination of Fanshaweet and Allen discloses all of the limitations of claim 12. Fanshaweet fails to plainly teach the following; Allen, however, does disclose:
the non-transitory machine-readable storage medium of claim 12, further comprising: instructions for receiving user input indicating a change in one of the prevalence, sensitivity, and specificity is taught in the Test accuracy: true and false positives; false and true negatives (teaching on allowing the user to input new variable values for diagnostic performance); -AND-
instructions for displaying a change in the location of the prevalence line, sensitivity line, or the specificity line based upon the received user input; instructions for recalculating the displayed value; and instructions for displaying the recalculated value is taught in the Test accuracy: true and false positives; false and true negatives (teaching on explicitly generating a graphical rectangular plot via an "update the graphs" toggle when input variables for diagnostic performance are supplied, updating the positions of the lines, and recalculating the PPV, NPV, TP, FN, FP, and TN values).
One having ordinary skill in the art at the time the invention was filed would be motivated to include the interactive component of the Shiny Tool taught by Joy with the static view of the same application of Fanshaweet since each individual element and its function are shown in the prior art, albeit shown in separate references. The difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the interactive program of the secondary reference for the static view of the same program of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
As per claim 17, the combination of Fanshaweet and Allen discloses all of the limitations of claim 16. Fanshaweet fails to plainly teach the following; Allen, however, does disclose:
the non-transitory machine-readable storage medium of claim 16, wherein the user input includes selecting one of the prevalence line, sensitivity line, or specificity line and dragging it to a new position is taught in the Test accuracy: true and false positives; false and true negatives (teaching on explicitly generating a graphical rectangular plot via an "update the graphs" toggle when input variables for diagnostic performance are supplied, updating the positions of the lines, and recalculating the PPV, NPV, TP, FN, FP, and TN values wherein the line selection and dragging amounts to an aesthetic design change relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (see MPEP § 2144.04(I) In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)) because simply changing the input values achieves the same predictable results of generating updated values from the change in input variable values).
One having ordinary skill in the art at the time the invention was filed would be motivated to include the interactive component of the Shiny Tool taught by Joy with the static view of the same application of Fanshaweet since each individual element and its function are shown in the prior art, albeit shown in separate references. The difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the interactive program of the secondary reference for the static view of the same program of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
As per claim 18, the combination of Fanshaweet and Allen discloses all of the limitations of claim 16. Fanshaweet also discloses the following: 
the non-transitory machine-readable storage medium of claim 16, wherein the user input includes inputting one of prevalence value, sensitivity value, or specificity value is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot  (teaching on the user providing the population, prevalence, sensitivity, and specificity field as input variables for updating the test accuracy graph).
As per claim 19, the combination of Fanshaweet and Allen discloses all of the limitations of claim 16. Fanshaweet fails to plainly teach the following; Allen, however, does disclose:
the non-transitory machine-readable storage medium of claim 16, further comprising instructions for generating and displaying a table of performance measure data and recalculated performance measure data is taught in the Test accuracy: true and false positives; false and true negatives (teaching on explicitly generating a new graphical rectangular plot via an "update the graphs" toggle when input variables for diagnostic performance are supplied, updating the positions of the lines, and recalculating the PPV, NPV, TP, FN, FP, and TN values).
One having ordinary skill in the art at the time the invention was filed would be motivated to include the interactive component of the Shiny Tool taught by Joy with the static view of the same application of Fanshaweet since each individual element and its function are shown in the prior art, albeit shown in separate references. The difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the interactive program of the secondary reference for the static view of the same program of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
As per claim 20, the combination of Fanshaweet and Allen discloses all of the limitations of claim 14. Fanshaweet also discloses the following: 
the non-transitory machine-readable storage medium of claim 11, wherein a data scale for the second and third sides increase in opposite directions is taught in the § Interactive graphical presentation on p. 14 Table 1 on p. 15 Test accuracy plot and § Assessing diagnostic performance on p. 13 col 2 (teaching on generating a graphical rectangular plot from the input variables; while the plot axes and lines are not explicitly labeled, the Shiny Tool works as following: the left vertical axis represents the sensitivity value, and the right vertical axis represents the specificity of the test wherein the sensitivity line is graphed at 1-sensitivity (treated as synonymous to a 1-0 axis) and the specificity is graphed on a 0-1 axis; therefore, it would have be obvious to include indications of the sides on the graphical display appropriate to the graph design as it amounts to an aesthetic design change relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art (see MPEP § 2144.04(I) In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947))).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Watanabe et al., Diagnostic test accuracy of D-dimer for acute aortic syndrome: systematic review and meta-analysis of 22 studies with 5000 subjects, 6 Scientific Reports 1-9 (May 27, 2016) teaching on a four sided chart for pre and post diagnostic test probability relationships and sensitivity and specificity calculations in Figure 4 and Table 3 and in § Discussion on p.  4-6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626